NO. 12-18-00028-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS FOR THE                                §    APPEAL FROM THE

BEST INTEREST AND PROTECTION                              §    COUNTY COURT AT LAW

OF J.J.                                                   §    CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion states that she no longer
desires to pursue her appeal. The motion is signed by Appellant and her counsel. No decision
has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered April 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 18, 2018


                                         NO. 12-18-00028-CV


                           THE STATE OF TEXAS FOR THE BEST
                           INTEREST AND PROTECTION OF J.J.


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 42,296)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.